Case 5:17-cr-00124-EJD Document 141-1 Filed 05/18/21 Page 1 of 24




           EXHIBIT 1
                        Case 5:17-cr-00124-EJD Document 141-1 Filed 05/18/21 Page 2 of 24
                                                                         - 1 of 1 -                                                                  O FFICIAL R ECORD
                                                                                                                                                     Documentparti
                                                                                                                                                                 ci
                                                                                                                                                                  pantshavedi
                                                                                                                                                                            gital
                                                                                                                                                                                lysi
                                                                                                                                                                                   gned.
FD-302 (Rev. 5-8-10)                                                                                                                                 Allsignat
                                                                                                                                                             ures have been ver i
                                                                                                                                                                                f
                                                                                                                                                                                ied by a
                                                                                                                                                     cer
                                                                                                                                                       ti
                                                                                                                                                        fi
                                                                                                                                                         ed FBI infor
                                                                                                                                                                    mation syst
                                                                                                                                                                              em.

                                                  FEDERAL BUREAU OF INVESTIGATION




                                                                                                                          Date of entry       05/11/2021



           David Scott, executive of Oaktree Funding Corporation, work address
                            , California, work telephone number
                     , was interviewed by telephone and email on March 22, 2021.
        After being informed of the identity of the interviewing agent and the
        nature of the interview, David Scott voluntarily provided the following
        information:

           David Scott reviewed Oaktree Funding’s records associated with the
        employment of Jose Tomas Silva. Jose Tomas-Silva was paid twice: once on
        April 15, 2010 ($2,254.62) and once on August 15, 2010 ($2,765.06). During
        this time Oaktree Funding hired a variety of people to fund mortgage loans,
        but many of the new hires failed to produce and were fired. Jose Tomas-Silva
        was let go from his employment with Oaktree Funding after his second
        paycheck in August 2010.

           David Scott also provided the FBI with Jose Tomas-Silva's employment
        contract and related documents. SA Wynar reviewed these documents and
        discovered the following information:

           Jose Tomas Silva accepted employment as a Loan Officer from Oaktree
        Funding Corporation on July 5, 2009. On the application Jose Tomas-Silva
        stated that he worked at Harris Mortgage since December 2006 as a “Loan
        Processor” and that his supervisor was Marcell Harris.




   Investigation on    03/22/2021           at   Monterey, California, United States (Email, Phone)

   File #   329F-SF-2086986-302                                                                                              Date drafted    03/22/2021

   by   ROAHN WYNAR
  This document contains neither recommendations nor conclusions of the FBI. It is the property of the FBI and is loaned to your agency; it and its contents are not
  to be distributed outside your agency.
Case 5:17-cr-00124-EJD Document 141-1 Filed 05/18/21 Page 3 of 24




           EXHIBIT 2
Case 5:17-cr-00124-EJD Document 141-1 Filed 05/18/21 Page 4 of 24
Case 5:17-cr-00124-EJD Document 141-1 Filed 05/18/21 Page 5 of 24
Case 5:17-cr-00124-EJD Document 141-1 Filed 05/18/21 Page 6 of 24
Case 5:17-cr-00124-EJD Document 141-1 Filed 05/18/21 Page 7 of 24
Case 5:17-cr-00124-EJD Document 141-1 Filed 05/18/21 Page 8 of 24
Case 5:17-cr-00124-EJD Document 141-1 Filed 05/18/21 Page 9 of 24
Case 5:17-cr-00124-EJD Document 141-1 Filed 05/18/21 Page 10 of 24
Case 5:17-cr-00124-EJD Document 141-1 Filed 05/18/21 Page 11 of 24
Case 5:17-cr-00124-EJD Document 141-1 Filed 05/18/21 Page 12 of 24
Case 5:17-cr-00124-EJD Document 141-1 Filed 05/18/21 Page 13 of 24
Case 5:17-cr-00124-EJD Document 141-1 Filed 05/18/21 Page 14 of 24
Case 5:17-cr-00124-EJD Document 141-1 Filed 05/18/21 Page 15 of 24
Case 5:17-cr-00124-EJD Document 141-1 Filed 05/18/21 Page 16 of 24
Case 5:17-cr-00124-EJD Document 141-1 Filed 05/18/21 Page 17 of 24
Case 5:17-cr-00124-EJD Document 141-1 Filed 05/18/21 Page 18 of 24
Case 5:17-cr-00124-EJD Document 141-1 Filed 05/18/21 Page 19 of 24
Case 5:17-cr-00124-EJD Document 141-1 Filed 05/18/21 Page 20 of 24
Case 5:17-cr-00124-EJD Document 141-1 Filed 05/18/21 Page 21 of 24
Case 5:17-cr-00124-EJD Document 141-1 Filed 05/18/21 Page 22 of 24
Case 5:17-cr-00124-EJD Document 141-1 Filed 05/18/21 Page 23 of 24




            EXHIBIT 3
                       Case 5:17-cr-00124-EJD Document 141-1 Filed 05/18/21 Page 24 of 24
                                                                         - 1 of 1 -                                                                  O FFICIAL R ECORD
                                                                                                                                                     Documentparti
                                                                                                                                                                 ci
                                                                                                                                                                  pantshavedi
                                                                                                                                                                            gital
                                                                                                                                                                                lysi
                                                                                                                                                                                   gned.
FD-302 (Rev. 5-8-10)                                                                                                                                 Allsignat
                                                                                                                                                             ures have been ver i
                                                                                                                                                                                f
                                                                                                                                                                                ied by a
                                                                                                                                                     cer
                                                                                                                                                       ti
                                                                                                                                                        fi
                                                                                                                                                         ed FBI infor
                                                                                                                                                                    mation syst
                                                                                                                                                                              em.

                                                  FEDERAL BUREAU OF INVESTIGATION




                                                                                                                          Date of entry       05/11/2021



           Marcell Harris, previously interviewed, was interviewed by telephone on
        April 21, 2021. Before the interview SA Wynar sent Marcell Harris a copy of
        Jose Tomas-SIlva's employment contract/package with Oaktree Funding. Marcell
        Harris reviewed the package before the interview and provided the following
        information:

           The Oaktree Funding Employment package appeared similar to the package
        that Marcell Harris saw in the possession of Jose Tomas-Silva before Jose
        Tomas-Silva left Harris Mortgage. However, it was impossible to determine if
        it was the same set of documents. The dates on the documents indicated that
        Jose Tomas-Silva stopped working for Harris Mortgage before the end of 2009.
        Because this was so long ago, Harris Mortgage does not have any records
        relating to Jose Tomas-Silva's employment. However, Jose Tomas-Silva did not
        work for Harris Mortgage during the same period he worked for Oaktree
        Funding Corporation.




   Investigation on    03/22/2021           at   Monterey, California, United States (Email, Phone)

   File #   329F-SF-2086986-302                                                                                              Date drafted    05/10/2021

   by   ROAHN WYNAR
  This document contains neither recommendations nor conclusions of the FBI. It is the property of the FBI and is loaned to your agency; it and its contents are not
  to be distributed outside your agency.
